Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 10, 12-13, 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernard et el (2008/0063324) in view of Chen (2010/0177993) and Murray et al (7,770,726)
As to claim 1, Bernard discloses a package comprising a generally rectangular package (Figure 1) having opposed a front sheet and a rear sheet and the front sheet and rear sheet being folded and sealed at the three side of the package (Figure 1) to define a sealed interior cavity, the package having top (18) and bottom edges (20) and opposed side edges (Figure 1, 12); the cavity having a first height (the height of the package with side edge 12), the front and rear panels being configured to tear adjacent to one of the side edges in the direction between the top and bottom edge (Figure 1 with tear propagation line) to form an opening in communication with the cavity, the opening having a second height in the direction between the top and bottom edges that is smaller than the first height if the cavity (Figure 1 shows the opening from where reference 40 to sealed edge 32).  However, Bernard does not disclose the package having peripherally sealed together with each edge formed by a seal and an intermittent urinary catheter in the compact arcuate configuration disposed within the cavity. 
Chen discloses a package (1) with front and back sheet each having a periphery and being sealed together about the periphery of each of the sheet (10), both the front and rear sheet bring configuration to form a first tear (11) along the front sheet and a second tear (11, Figure 3) along the rear sheet (Figure 3) for facilitate tearing and opening of the package.  It would have been obvious to one person with ordinary skill in 
Murray discloses the flexible package (610, Figure 8) , the package further discloses an intermittent urinary catheter position within the package (Figure 8), the intermittent urinary catheter is in a compact arcuate configuration disposed within the catheter (figure 8). It would have been obvious to one person with ordinary skill in the art at the time of the invention to modify the package of Bernard as modified with an intermittent urinary catheter in a compact arcuate configuration as taught by Murray to form a package with compact arcuate intermittent urinary catheter with easy tearing opening package and the compact  arcuate intermittent urinary catheter reduce the amount of storage package.  
   As to claims 2-3, Bernard as modified further discloses the front and rear panels tear in a desired line (the desire line is along the tear line 22), the desired line is substantially straight (the tear ling is straight along the unsealed portion or Chen teaches the desire perforation line is a straight line).
As to claim 10, Bernard as modified does not disclose the compact package is form from a foil.  Murray discloses an intermittent catheter package formed from a foil (column 3, line 6) material. It would have been obvious to one person with ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Bernard as modified with foil material as taught by Murray to prevent moisture in and out of the package and prevent damage of the packaged article from sun damage.


As to claims 12, Bernard as modified further discloses the catheter including hydrophilic coating (Murray 613 and column 8, lines 11-27).
As to claim 13, 15-17, Bernard as modified does not disclose an amount of liquid is disposed in the sealed cavity for hydrating the hydrophilic coating of the catheter, the liquid donates a vapor that hydrate the hydrophilic coating of the catheter, the package further including a wicking element containing the liquid and a gas permeable, liquid impermeable barrier disposed within the sealed cavity, the barrier dividing the sealed cavity into a first compartment containing the catheter and a second compartment containing the liquid.    Nevertheless, Murray discloses an amount of liquid is disposed in the sealed cavity for hydrating the hydrophilic coating of the catheter, wherein the liquid donates a vapor that hydrates the hydrophilic coating of the catheter, a wicking element containing the liquid and including a gas permeable, liquid impermeable barrier disposed within the sealed cavity, the barrier dividing the sealed cavity into a first compartment containing the catheter and a second compartment containing the liquid (column 10 , lines 65-68 and column 11, lines 1-8 teaches the wet wick 433 containing liquid that donates a vapor that hydrates the hydrophilic coating of the catheter, and is covered by a  gas permeable, liquid impermeable barrier disposed within the sealed cavity, the barrier dividing the sealed cavity into a first compartment containing the catheter and a second compartment containing the liquid along with the wick). It would have been obvious to one person with ordinary skill in the art at the time of the invention to modify the package of Bernard as modified with wet wick containing .  

Claims 4-5, 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernard et el (2008/0063324), Chen (2010/0177993) and Murray et al (7,770,726) further in view of Kim (20060222272).
As to claim 4-5, Bernard as modified discloses the use of perforation line as an opening mean to open the package, but does not specifically discloses a directional tear element associated with the front and rear panels for propagating the tearing of front and rear panels, the directional tear element comprises a first tear tape overlying an exterior surface of the front sheet and a second tear tape overlaying an exterior surface of the rear sheet.  Nevertheless. Kim discloses a directional tear element (3, 3’) comprises a first tear tape (3) overlaying an exterior surface of the front panel and a second tear tape (3’) overlaying an exterior surface of the rear panel (Figure 2). It would have been obvious to one person with ordinary skill in the art before the effective filing date of the claimed invention to modify the perforation line of Bernard with additional directional tearing element such as tear tapes overlaying the exterior surface of the front and exterior surface of the rear panel as taught by Kim to strengthen the perforation line and provide a visual indication of the location of the tearing of the package.  Furthermore, it would also obvious to one person with ordinary skill in the art before the effective filing date of the claimed to substitute one known opening tear element (perforation line) with tearing tape as taught by Kim for an end user to tear along the .  KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).  
As to claims 7-9, Bernard as modified further discloses a tear initiation element (16), wherein the tear initiation element comprises a slit and the tear initiation element extends from the top edge (18) to at or near the directional tear element (Figure 1).  Similarly as taught by Kim, Figure 2 of Kim discloses the tear initiation element (a notch is form in the end of the tear tape 3), wherein the tear initiation element comprises a notch and the tear initiation element extends from the top edge to at or near the directional tear element (the notch is at the directional tear element).
Claim 4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernard et el (2008/0063324), Chen (2010/0177993) and Murray et al (7,770,726), further in view of Henderson et al (2009/0161995).
As to claims 4 and 6, Bernard as modified further discloses a perforation line as the desire line, but does not specifically disclose a directional tear element associate with the front and rear sheets for propagating the tearing of front and rear sheets and does not disclose the directional tear element comprises an oriented polymer.  Nevertheless, Henderson discloses a flexible package  with easy open element comprises an oriented polymer material on the package, an oriented polymer material has been specially treated so that the long polymeric molecules tend to align in a given direction, causing the material to preferentially tear in that direction.  It would have been obvious to one person with ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Bernard as modified with the oriented .
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernard et el (2008/0063324), Chen (2010/0177993) and Murray et al (7,770,726) further in view of Pettersson et al (2001/0054562)
As to claim 11, Bernard as modified, does not disclose the package is formed from a multilayered film.  Nevertheless, Pettersson discloses a hydrophilic urinary catheter having an outer package form with multilayer laminate package with polyethylene terephthalate with inner layer polyolefin (paragraph and 12).  It would have been obvious to one person with ordinary skill in the art before the effective filing date of the claimed invention to modify the container layer of Bernard as modified with multiple layer as taught by Pettersson to provide reinforcement and liquid impermeable and gas impermeable package to store hydrophilic catheter package.
Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernard et el (2008/0063324), Chen (2010/0177993) and Murray et al (7,770,726), further in view of Israelsson et al (6,848,574).
As to claims 13-14, Bernard as modified does not disclose an amount of liquid is disposed in the sealed cavity for hydrating the hydrophilic coating of the catheter and does not specifically disclose the liquid contacts the hydrophilic coating of the catheter.  Israelsson discloses a catheter comprises a hydrophilic coating surface (column 4, lines 44, the package (1) comprises liquid that contacts the hydrophilic coating of the catheter.  (Figure 1).  It would have been obvious to one person with ordinary skill in the art at the time of the invention to modify the container layer of Bernard as modified with 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736